Citation Nr: 1429656	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected hallux valgus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1970 to September 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Veteran indicated that he was unable to attend the upcoming hearing with the Board due to medical testing that was being performed at the hospital.  He requested that the hearing be rescheduled.

As the Board finds that the Veteran has shown good cause for failing to appear at the requested hearing, remand is required. 38 C.F.R. § 20.704(d) (2013).   

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to have the Veteran scheduled for another  hearing at the RO with a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at her address in a timely fashion.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



